MEMORANDUM **
Coy Phelps appeals pro se from the district court’s summary judgment in favor of the City of Lodi, and its employees, as well as federal and private citizen defendants in his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
Because Phelps’ opening brief does not challenge the legal basis of the district court’s summary judgment, or its earlier order dismissing the federal and private citizen defendants, he has waived the right to challenge those orders. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.